United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                                                                         May 8, 2003
                                In the
                                                                  Charles R. Fulbruge III
                                                                          Clerk
           United States Court of Appeals
                      for the Fifth Circuit
                          _______________

                            m 02-30821
                          _______________




BOBBY JOE KIPER; JOHN PHILLIP DAVIS; COUSAR MCMILLIAN BARRETT;
       EDWARD FRANK BRAITHWAITE, JR.; MAXWELL DANIEL;
   DIANNA BRANNON MOREAU; AND JOSEPH ALBERT SAMSON, III,

                                               Plaintiffs-Appellants,

                               VERSUS

            NOVARTIS CROP PROTECTION, INC., ET AL.,

                                               Defendants,

               NOVARTIS CROP PROTECTION, INC.,

                                               Defendant-Appellee.



                        _________________

              Appeal from the United States District Court
                 for the Middle District of Louisiana
                           m 00-CV-528-B
                         _________________
Before SMITH, DENNIS, and CLEMENT,
  Circuit Judges.

PER CURIAM:*

   The plaintiffs performed engineering ser-
vices under a contract designating them as in-
dependent contractors. They sued, claiming
they were actually employees and were entitled
to ERISA benefits, accrued vacation and
bonus pay under state law, and reimbursement
for overpayment of self-employment taxes.
The district court denied all relief.

   We have read the briefs, applicable portions
of the record, and the pertinent authorities,
and have heard the arguments of counsel.
Finding no error in the careful explanation of
the district court, we affirm, essentially for the
reasons given by that court.

   AFFIRMED.




   *
      Pursuant to 5TH CIR . R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.

                                                        2